Citation Nr: 0921155	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative changes in the left forefinger joint.

2.  Entitlement to service connection for degenerative 
changes in the left forefinger joint.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative changes in the back.

4.  Entitlement to service connection for degenerative 
changes in the back.

5.  Entitlement to service connection for degenerative 
changes in the cervical spine (claimed as neck).

6.  Entitlement to service connection for degenerative 
changes in the left knee.

7.  Entitlement to service connection for degenerative 
changes in the left big toe.
8.  Entitlement to service connection for degenerative 
changes in the left hand.

9.  Entitlement to service connection for degenerative 
changes in the right thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
November 1952 and from January 1961 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision issued in 
October 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied 
entitlement to service connection for arthritis of the left 
forefinger joint; the veteran did not file a timely notice of 
disagreement (NOD), and this decision is final.

2.  Some of the new evidence received since April 2002 is 
material.

3.  In a November 2002 rating decision, the RO denied 
entitlement to service connection for arthritis of the back; 
the veteran did not file a timely NOD, and this decision is 
final.

4.  Some of the new evidence received since November 2002 is 
material.
 
5. There is no competent medical evidence showing that the 
degenerative changes of the left forefinger joint, back, 
cervical spine (claimed as neck), left knee, left big toe, 
left hand or right thumb are related to service.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
April 2002 rating decision sufficient to reopen the veteran's 
claim for service connection for arthritis of the left 
forefinger joint.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).
 
3.  The November 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  New and material evidence has been received since the 
November 2002 rating decision sufficient to reopen the 
veteran's claim for service connection for arthritis of the 
back.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

5.  Degenerative changes of the left forefinger joint, back, 
cervical spine (claimed as neck), left knee, left big toe, 
left hand and right thumb were was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant on June 2006 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The letter also met the notice requirements set 
out in Dingess and Kent.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in June 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Claims to Reopen

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  The issues before the Board 
are whether the appellant has submitted new and material 
evidence to reopen his previously denied claims of 
entitlement to service connection for degenerative changes in 
the left forefinger joint and the back.  

The veteran's claims for service connection for arthritis of 
the left forefinger joint and the back were denied in the 
April and November 2002 rating decisions, respectively.  It 
was determined that there was no evidence that these 
conditions had occurred in service and that VA treatment and 
examination reports did not show a diagnosis of these 
disorders.  The veteran did not file a timely NOD, and these 
decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  The veteran filed to reopen these claims in May 
2006 and has perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.

The Board is required to consider all of the evidence 
received since the last disallowance.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).  The evidence received subsequent 
to April and November 2002 is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The new evidence which has been received since the April and 
November 2002 rating decisions includes letters from the 
Veteran's VA treating physician, dated in December and May 
2006, reflecting his opinion that the Veteran had advancing 
degenerative arthritis in his knees, shoulders, back and his 
hands that had been confirmed on x-rays, and that the onset 
of this problem began while he was on active duty in his left 
hip and has advanced to the other joints in his body.  

This evidence is new, since it is not redundant of any other 
evidence previously considered.  These statements are 
material, in that they relate to a fact necessary to 
substantiate the veteran's claim, that is, that the Veteran 
currently has arthritis of the back and left forefinger joint 
that is related to a condition which had its onset in 
service.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
notes that, for the purpose of determining whether evidence 
is new and material, evidence is presumed credible and 
accorded full weight; only after the claim is reopened is its 
weight and credibility assessed.  Justus v. Principi, 3 Vet. 
App. 510 (1993).  Accordingly, the appellant's service-
connection claims for degenerative changes in the left 
forefinger joint and the back are reopened.  To this extent, 
the appeal is granted.
III.  Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

The veteran has claimed that his current degenerative 
disorders of the claimed joints are part of the process that 
began with his service-connected left hip disability.  The 
Board considers this allegation to be a claim for service 
connection on a secondary basis.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

The Veteran contends that his current degenerative changes in 
his left forefinger joint, back, cervical spine (claimed as 
neck), left knee, left big toe, left hand and right thumb are 
related to an arthritic process which began in service with 
his left hip.  

Service treatment records show that the Veteran was treated 
for left hip pain in March and April 1991.  The impression 
was traumatic arthritis of the hip.  

A September 1994 VA general medical examination report shows 
that the Veteran gave a history of joint pain while on active 
duty.  Physical examination showed the veteran had full range 
of motion of all joints, that it had pain on motion.  The 
diagnosis was migratory arthralgia.  

A September 1994 VA medical record shows that the Veteran 
complained of arthralgias without effusions in several 
joints, including his feet, hands and low back.  A February 
1995 VA medical record reflects the Veteran's reports that he 
had longstanding pain in his joints.  The assessment was 
polyarthralgias and probable osteoarthritis, but that there 
may have been an element of gout.  A July 1997 VA treatment 
note again shows complaints of arthralgia as, but that workup 
has not shown evidence of arthritis.  Subsequent VA treatment 
records to the present show the veteran has continued to be 
treated for "arthritis."

A July 1997 VA joints examination reflects, in relevant part, 
that the Veteran had a patellar spur in his left knee, shown 
by x-ray, and that x-rays of his feet were within normal 
limits.  The assessment was osteoarthritis of the left knee.  
No complaints relating to the veteran's fingers, neck, left 
hand or right thumb are noted

As noted above, letters from the Veteran's private physician, 
dated in December and May 2006, reflect his opinion that the 
Veteran had advancing degenerative arthritis in his knees, 
shoulders, back and hands that have been confirmed on x-rays, 
and that the onset of this problem began while he was on 
active duty in his left hip and has advanced to the other 
joints in his body.  

At a June 2008 VA examination, the Veteran reported that he 
was having constant pain in his neck, back, hands, left knee 
and big toe.  He stated that he had moderate throbbing, 
aching pain and occasional swelling in his left knee.  He 
reported locking in the fingers on the right hand.  Upon 
physical examination, the Veteran's cervical spine revealed a 
normal curvature and normal position of the head with no 
fixed deformities, postural abnormalities or muscle spasms.  
Range of motion of the cervical and lumbar spines was 
limited, with guarding, pain and significant resistance.  No 
gross motor or sensory deficits were appreciated.  

Regarding the veteran's hands, there was no range of motion 
deficits noted in the bilateral hands with either the fourth 
finger on he left, right thumb or the interphalangeal (IP) 
joints on the left hand.  He was able to make full fists and 
touch each thumb with each finger and he could touch the 
transverse crease in the palm with his fingers and thumbs 
bilaterally.  The examiner did not find any objective 
limitation in the range of motion, and no additional 
limitation on repeat assessment.  The grip strength was 
normal, and the Veteran did not have any obvious swelling or 
nodes appreciated on examination of his hands.  

Regarding the left great toe, there was no evidence of 
abnormal range of motion.  There were no abnormalities about 
the left great toe, no evidence of any injured-looking joint, 
as one would expect with a gouty type of arthritis, and no 
deformities noted in the joint.  

X-rays revealed mild degenerative joint disease of the lumbar 
spine, osteroarthritis of the left knee with meniscus tears 
shown on a recent magnetic resonance imaging (MRI) study, 
degenerative joint disease of the bilateral hands, mild 
degenerative joint disease of the left foot but no specific 
finding for the left great toe, and degenerative joint 
disease of the cervical spine.  

The examiner reviewed the Veteran's claims file and noted 
that it appeared that the Veteran had complaints of 
arthralgias in July 1997; but x-ray did not show evidence of 
arthritis.  The examiner also noted that the Veteran had an 
x-ray of the left hip in April 1997, which indicated that 
there was normal joint space.  Hence the examiner questioned 
the diagnosis of arthritis of the left hip in the 1990's when 
all of his problems began, as it did appear that the x-ray 
findings on the left hip during that time were negative.  The 
examiner opined that the current findings of mild 
degeneration in the areas at issue do not bear any 
considerable relationship to the left hip that can be 
medically confirmed or reconciled.  Hence, the examiner 
concluded that it was less likely than not that the Veteran's 
complaint of left hip pain has led to hand problems, a toe 
problem, a neck problem or a low back problem, but rather, 
these conditions developed independent of the left hip pain.  
The rationale for this is the lack of medical evidence that 
would confirm such a relationship.

Based on the evidence of record, the Board finds that service 
connection for degenerative changes of the left forefinger 
joint, back, cervical spine (claimed as neck), left knee, 
left big toe, left hand or right thumb is not warranted.  

Initially, the Board notes that there does not appear to be a 
diagnosis of the Veteran's left big toe.  The June 2008 VA 
examiner indicated that there was no evidence of abnormal 
range of motion, no abnormalities about the great left toe 
and no evidence of any injured-looking joint, as one would 
expect with a gouty type of arthritis.  There were no 
deformities noted in the joint.  The diagnosis was mild 
degenerative joint disease of the left foot but no specific 
finding for the left great toe.  As noted above, medical 
evidence is required to prove a current disability and 
fulfill the nexus requirement.  Grottveit, supra.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, supra.  As such, service connection 
cannot be granted for degenerative changes of the left big 
toe.

The Board notes that the Veteran's VA treating physician 
submitted his opinion that the onset of the Veteran's 
advancing degenerative arthritis that is currently in his 
knees, back and hands began while he was on active duty in 
his left hip and advanced to the other joints in his body.  
It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this regard, the Board finds that 
the VA examiner's opinion is of more probative value than the 
opinion provided by the private physician.  The VA examiner 
went into thorough detail concerning the dates of onset of 
the Veteran's various conditions and provided a rationale for 
her opinion that the Veteran's conditions developed 
independent of the left hip pain.  In contrast, the private 
physician provided a statement without any history or 
rationale.  The Board notes that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  For these reasons, the Board finds the 
June 2008 VA examiner's opinion to be more probative than the 
veteran's VA treating physician's opinion as to a 
relationship between the degenerative changes in the claimed 
joints and the veteran's service or his service-connected 
left hip disability.

Finally, the Board notes that the veteran contends that his 
current gender disorders or part of a process that began in 
his left hip while he was in the service on active duty.  As 
a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current degenerative changes in the 
claimed joints and his military service or any service-
connected disability.

While the Veteran has current disabilities of his hands, 
back, cervical spine and left knee, there is no competent or 
persuasive evidence that these disorders began during service 
or are part of a process related to his service-connected 
left hip disability.  Thus, service connection on a direct 
basis is not warranted.  Furthermore, as a medical evidence 
shows that the veteran was not diagnosed with many years 
after service to have judgment of changes in the claimed 
joints, service connection on a presumptive basis is also not 
warranted.

Based on the foregoing, the Board finds that the 
preponderance of the evidence against the veteran's claims 
for service connection for degenerative changes of the left 
forefinger joint, back, cervical spine (claimed as neck), 
left knee, left big toe, left hand and right thumb.  The 
preponderance of the evidence being against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  Consequently, the veteran's claims must be 
denied.


ORDER

New and material evidence having been received the claim for 
service connection for degenerative changes in the left 
forefinger joint is reopened and denied.

New and material evidence having been received the claim for 
service connection connection for degenerative changes in the 
back is reopened and denied.

Service connection for degenerative changes in the cervical 
spine (claimed as neck) is denied.

Service connection for degenerative changes in the left knee 
is denied.

Service connection for degenerative changes in the left big 
toe is denied.

Service connection for degenerative changes in the left hand 
is denied.

Service connection for degenerative changes in the right 
thumb is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


